Order entered July 15, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00401-CV

                              JOANN ADELE BROOKS, Appellant

                                                  V.

                           PAUL HEDLEY BATCHELOR, Appellee

                            On Appeal from the Probate Court No. 2
                                     Dallas County, Texas
                              Trial Court Cause No. PR10-1373-2

                                              ORDER
        The Court GRANTS appellee’s request to extend time to file his brief and ORDERS that

appellee’s brief be filed within thirty days of the date of this order.


                                                         /s/    ELIZABETH LANG-MIERS
                                                                JUSTICE